Citation Nr: 1550048	
Decision Date: 11/30/15    Archive Date: 12/04/15

DOCKET NO.  10-22 746	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for left hip disability.

3.  Entitlement to service connection for sleep apnea.

4.  Entitlement to service connection for a right foot disorder other than gout.

5.  Entitlement to service connection for a skin disability.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The Veteran served on active duty from May 1984 to September 1992, from August 1999 to April 2000, from February 2001 to October 2001, from February 2003 to April 2004, and from August 2010 to December 2011.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

In September 2015 the Veteran appeared before the undersigned Veterans Law Judge and delivered sworn testimony via video conference hearing in Detroit, Michigan.  A transcript of that hearing is of record.

The issues of entitlement to service connection for sleep apnea, a right foot disorder other than gout, and skin disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  At the September 2015 Board hearing, and prior to the promulgation of a decision in the appeal, the Veteran requested withdrawal of appeal of the issue of entitlement to service connection for bilateral hearing loss.

2.  A private physician has linked the Veteran's left hip osteoarthritis to his active service.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal by the Veteran for the issue of entitlement to service connection for bilateral hearing loss have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

2.  Service connection for left hip osteoarthritis is warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawal of the issue of service connection bilateral hearing loss

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

In the present case, the Veteran indicated on the record at his September 2015 Board hearing that he wished to withdraw the issue of entitlement to service connection for bilateral hearing loss; hence, there remains no allegation of error of fact or law for appellate consideration as to that issue.  Accordingly, the Board does not have jurisdiction to review the appeal as to that issue, and it is dismissed.


II.  Left hip disability

In light of the favorable decision to grant the Veteran's left hip claim, any deficiency as to VA's duties to notify and assist or as to compliance with the provisions of the Veterans Claims Assistance Act of 2000 (VCAA) is rendered moot.

Applicable Laws

Service connection is warranted if it is shown that a veteran has a disability resulting from an injury incurred or a disease contracted in active service, or for aggravation of a preexisting injury or disease in active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for certain chronic diseases such as arthritis may be presumed, subject to rebuttal, if manifest to a compensable degree within the year after active service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

If there is no evidence of a chronic condition during service, or during an applicable presumptive period, then a showing of continuity of symptomatology after service is required to support the claim.  38 C.F.R. § 3.303(b).  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  Savage v. Gober, 10 Vet. App. 488, 495-498 (1997). 

In each case where a veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such veteran's service as shown by such veteran's service record, the official history of each organization in which such veteran served, such veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a).

At his September 2015 Board hearing the Veteran indicated that his left hip had been growing increasingly more painful since his return from Iraq in 2004.  He finally sought treatment in 2006 and underwent left hip surgery in 2008.

At his January 2009 VA examination the Veteran indicated that he had started to notice his left hip pain sometime in 2005 shortly following his discharge from his period of active service from February 2003 to April 2004.  He noted that he had undergone left hip arthroscopic surgery in August 2008.

In a May 2010 letter the Veteran's private physician, Dr. W, indicated that he had been the Veteran's family physician the prior two years.  Dr. W noted that he had reviewed the Veteran's military and civilian medical records, and observed that the Veteran had a well-documented track record of lower extremity and low back issues that had arisen from injuries or events related to the Veteran's service.  Dr. W opined that the Veteran's left hip arthritis was as likely as not related to his time in service.

After a review of the evidence of record, the Board finds that service connection for left hip osteoarthritis should be granted.  Considerable attention is given to Dr. W's May 2010 opinion that has indicated that the Veteran's left hip arthritis is related to his active service.  As for its probative value, Dr. W indicated that he had reviewed the Veteran's medical records, including both military and civilian.  Dr. W's opinion is essentially uncontradicted as the January 2009 VA examiner did not dissociate the Veteran's left hip disability from his military service.  The Board notes in passing that Dr. W had active duty service time during "the Balkan conflict and the second Gulf war" and had provided medical care to soldiers and their families from 1997 to 2006.

The Board has also considered the Veteran's credible Board hearing testimony and statements made during examinations.  While the Veteran's service treatment records for the period from February 2003 to April 2004 do not contain complaints related to the left hip, the Veteran has never asserted that he sought treatment for his left hip at that time.  Instead, the Veteran has consistently indicated that shortly following his return from Iraq in 2004 he began to increasingly notice left hip pain sometime in 2005.  These statements, in the Board's view, support the Veteran's assertions in this case and also tends bolster the opinion of Dr. W.

Resolving any doubt in the Veteran's favor, service connection for left hip osteoarthritis is warranted.  See 38 U.S.C.A. § 5107, Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

The appeal of entitlement to service connection for bilateral hearing loss is dismissed.

Service connection for left hip osteoarthritis is granted.


REMAND

As for the issues of entitlement to service connection for sleep apnea, a right foot disorder other than gout, and a skin disability, the Board notes that it appears that these issues were last adjudicated by the RO in July 2010.  The Board observes, however, that the Veteran had a period of active service (August 2010 to December 2011) subsequent to that time.  Further, the Board finds that the evidence of record does not contain sufficient competent medical evidence to decide the Veteran's claims and that providing an examination for the purpose of obtaining an opinion concerning a possible relationship between any sleep apnea, right foot, and skin disability and service is appropriate.  38 C.F.R. § 3.159(c)(4) (2015); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate the Veteran's complete VA treatment records dated since May 7, 2013.

2.  Then, schedule the Veteran for a VA examination of the claimed sleep apnea, right foot, and skin disabilities.  The examiner must review the claims file and should note that review in the report.  Any indicated studies must be completed.  Following examination of the Veteran and review of the claims file, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran has any sleep apnea, right foot disability (other than gout) or skin disability that had its onset in any of the Veteran's periods of active service or is otherwise etiologically related to active service.  A rationale for all opinions should be provided.

3.  Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case, allow the applicable time for response, and then return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


